Name: 80/735/EEC: Council Decision of 21 July 1980 under the Treaties, concerning fishery activities in waters under the sovereignty or jurisdiction of Member States, taken on a temporary basis pending the adoption of permanent Community measures
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-07-31

 Avis juridique important|31980D073580/735/EEC: Council Decision of 21 July 1980 under the Treaties, concerning fishery activities in waters under the sovereignty or jurisdiction of Member States, taken on a temporary basis pending the adoption of permanent Community measures Official Journal L 198 , 31/07/1980 P. 0039****( 1 ) OJ NO L 84 , 28 . 3 . 1980 , P . 36 . ( 2 ) OJ NO L 84 , 28 . 3 . 1980 , P . 33 . COUNCIL DECISION OF 21 JULY 1980 UNDER THE TREATIES , CONCERNING FISHERY ACTIVITIES IN WATERS UNDER THE SOVEREIGNTY OR JURISDICTION OF MEMBER STATES , TAKEN ON A TEMPORARY BASIS PENDING THE ADOPTION OF PERMANENT COMMUNITY MEASURES ( 80/735/EEC ) THE COUNCIL REFERS TO ITS UNDERTAKING AT ITS MEETING ON 30 MAY 1980 TO ADOPT THE DECISIONS NECESSARY TO ENSURE THAT A COMMON OVERALL FISHERIES POLICY IS PUT INTO EFFECT AT THE LATEST ON 1 JANUARY 1981 . PENDING ITS DECISION IN THE MATTER AND IN VIEW BOTH OF ARTICLE 102 OF THE ACT OF ACCESSION AND OF THE NEED TO PROTECT THE BIOLOGICAL RESOURCES AND TO MAINTAIN SUITABLE RELATIONS WITH THIRD COUNTRIES IN FISHERIES MATTERS , THE COUNCIL HAS ADOPTED THE FOLLOWING INTERIM MEASURES WHICH WILL APPLY FROM 1 JULY 1980 UNTIL THE COUNCIL HAS REACHED A DEFINITIVE AGREEMENT OR UNTIL 31 OCTOBER 1980 , WHICHEVER IS THE EARLIER . 1 . MEMBER STATES SHALL CONDUCT THEIR FISHING ACTIVITIES IN SUCH A WAY AS TO TAKE INTO ACCOUNT THE TOTAL ALLOWABLE CATCHES ( TACS ) AND THE PART OF THE TACS MADE AVAILABLE TO THIRD COUNTRIES UNDER AGREEMENTS OR ARRANGEMENTS CONCLUDED WITH THEM , AS SET OUT IN REGULATION ( EEC ) NO 754/80 ( 1 ), AND SHALL INFORM THE COMMISSION IN ACCORDANCE WITH REGULATION ( EEC ) NO 753/80 ( 2 ). THE CATCHES TAKEN IN THE INTERIM PERIOD WILL BE OFFSET AGAINST THE QUOTAS FINALLY FIXED BY THE COUNCIL FOR 1980 . 2 . AS REGARDS TECHNICAL MEASURES FOR THE CONSERVATION AND SURVEILLANCE OF FISHERY RESOURCES , MEMBER STATES SHALL APPLY THE SAME MEASURES AS THEY APPLIED ON 3 NOVEMBER 1976 , AND OTHER MEASURES TAKEN IN ACCORDANCE WITH THE PROCEDURES AND CRITERIA OF ANNEX VI TO THE COUNCIL RESOLUTION OF 3 NOVEMBER 1976 . DONE AT LUXEMBOURG , 21 JULY 1980 . FOR THE COUNCIL THE PRESIDENT P . HELMINGER